


    
    
Exhibit 10.1






July 20, 2012


Jeff Cook
4520 Ridgehaven Road
Fort Worth, TX 76116


Dear Jeff,


This letter supersedes the letter I sent dated July 10, 2012. The Compensation
Committee met on July 9 and 13, 2012 and approved the following payments and
benefits, subject to applicable tax withholding:


•
Subject to your continued employment with Quicksilver through December 31, 2012:

◦
Base salary at your current rate through December 31, 2012; and

◦
Participation by you and your eligible dependents, if applicable, in
Quicksilver's benefit plans, as they may be amended from time to time, through
December 31, 2012;

•
Subject to your employment through November 30, 2012 and your execution of a
separation and release agreement satisfactory to Quicksilver, on November 30,
2012 you will receive a grant of Quicksilver stock having a value of $900,000
based on the closing price on the date of grant, which will be 100% vested on
that date;

•
You will receive retirement treatment for your Quicksilver options. The effect
of retirement treatment is that any unvested options are now 100% vested and
each outstanding option will remain exercisable for the shorter of 5 years
following the date of your termination of employment and the original term of
the option; and

•
Immediate vesting of your restricted stock.



In light of the foregoing change in your employment status with Quicksilver, you
will not be eligible for any incentive or other bonus, cash or otherwise, in
respect of 2012 performance.


I have attached a draft, non-executable copy of the Separation Settlement and
Release Agreement (“Separation Agreement”) that will be presented to you on
November 1, 2012. You will receive the formal Separation Agreement on that date
in order to afford you the statutory review period necessary for a final Release
to be executed on or before the grant date of November 30, 2012. We have revised
the Separation Agreement to provide a reciprocal release, amend the non-compete
provisions and delete the forfeiture provision. Please let me know if you have
any questions.


Very truly yours,


/s/ Anne D. Self


Anne D. Self
Vice President - Human Resources




